Name: 2012/425/EU: Council Decision of 10Ã July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  information and information processing;  international affairs;  environmental policy
 Date Published: 2012-07-25

 25.7.2012 EN Official Journal of the European Union L 198/1 COUNCIL DECISION of 10 July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2012/425/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 165 and Article 192(1) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the Agreement on the European Economic Area (2) (the EEA Agreement) contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EC) No 401/2009 of the European Parliament and of the Council of 23 April 2009 on the European Environment Agency and the European Environment Information and Observation Network (3). (3) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to the field of sport. (4) Regulation (EC) No 401/2009 repeals Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European environment information and observation network (4) which is incorporated into the EEA Agreement. The EEA Agreement should therefore be amended to take account of Regulation (EC) No 401/2009. (5) Protocol 31 to the EEA Agreement should therefore be amended accordingly. (6) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 126, 21.5.2009, p. 13. (4) OJ L 120, 11.5.1990, p. 1. DRAFT DECISION No ¦ OF THE EEA JOINT COMMITTEE of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas: (1) Protocol 31 to the Agreement was amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include Regulation (EC) No 401/2009 of the European Parliament and of the Council of 23 April 2009 on the European Environment Agency and the European Environment Information and Observation Network (2). (3) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to the field of sport. (4) Regulation (EC) No 401/2009 repeals Council Regulation (EEC) No 1210/90 (3) which is incorporated into the Agreement and which is consequently to be repealed under the Agreement. (5) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place, HAS ADOPTED THIS DECISION: Article 1 Protocol 31 to the Agreement shall be amended as follows: 1. Paragraph 2 of Article 3 of Protocol 31 to the Agreement shall be replaced by the following: 2. (a) The EFTA States shall participate fully in the European Environment Agency, hereinafter referred to as the Agency , and the European Environment Information and observation network, as set up in Regulation (EC) No 401/2009 of the European Parliament and of the Council of 23 April 2009 on the European Environment Agency and the European Environment Information and Observation Network (4). (b) The EFTA States shall contribute financially to the activities referred to under (a) in accordance with Article 82(1) and Protocol 32 of the Agreement. (c) The EFTA States shall, in consequence of (b), participate fully, without the right to vote, in the Agency Management Board and shall be associated with the work of the scientific committee of the Agency. (d) The term Member State(s)  and other terms referring to their public entities contained in Articles 4 and 5 of the Regulation shall be understood to include, in addition to their meaning in the Regulation, the EFTA States and their public entities. (e) Environmental data supplied to or emanating from the Agency may be published and shall be made accessible to the public, provided that confidential information is afforded the same degree of protection in the EFTA States as it is afforded within the Union. (f) The Agency shall have legal personality. It shall enjoy in all the states of the Contracting Parties the most extensive legal capacity accorded to legal persons under their laws. (g) EFTA States shall apply to the Agency the Protocol of Privileges and Immunities of the European Union. (h) By way of derogation from Article 12(2)(a) of the Conditions of employment of other servants of the European Union, nationals of the EFTA States enjoying their full rights as citizens may be engaged under contract by the Executive Director of the Agency. (i) By virtue of Article 79(3), Part VII (Institutional Provisions) of the Agreement shall apply to this paragraph. (j) Regulation (EC) No 1049/2001 of the European Parliament and the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents shall, for the application of Regulation (EC) No 401/2009, apply to any documents of the Agency regarding the EFTA States as well. 2. The heading of Article 4 (Education, training and youth) shall be replaced by the following: Education, training, youth and sport. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the Agreement (5). Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) OJ L 126, 21.5.2009, p. 13. (3) OJ L 120, 11.5.1990, p. 1. (4) OJ L 126, 21.5.2009, p. 13.. (5) [No constitutional requirements indicated.] [Constitutional requirements indicated.]